Citation Nr: 1427223	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  09-47 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral intervertebral disc syndrome.

2.  Entitlement to a separate rating for radiculopathy of the right lower extremity.

3.  Entitlement to a rating in excess of 10 percent for limitation of flexion of the left thigh.

4.  Entitlement to a compensable rating for limitation of extension of the left thigh.

5.  Entitlement to a compensable rating for impairment of the left thigh.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran had active duty service from April 1972 to June 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in July 2013, when the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development; at that time, the issue on appeal was characterized as entitlement to a rating in excess of 20 percent for left trochanteric bursitis with lumbosacral intervertebral disc syndrome.  Thereafter, in a December 2013 rating decision, the AOJ assigned separate ratings for the following disabilities, all associated with the Veteran's service-connected lumbosacral intervertebral disc syndrome: (1) limitation of flexion of the left thigh (rated 10 percent under Diagnostic Code 5252); (2) limitation of extension of the left thigh (rated 0 percent under Diagnostic Code 5251); and (3) impairment of the left thigh (rated 0 percent under Diagnostic Code 5253).  Nevertheless, as the grant of these separate ratings did not represent a total grant of benefits sought on appeal, the claim for increase (which continues to encompass all disabilities associated with the Veteran's service-connected lumbosacral intervertebral disc syndrome) remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Board has recharacterized the issues on appeal, as listed on the title page.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbosacral intervertebral disc syndrome is characterized by pain, with forward flexion greater than 30 degrees (even after repetitive movement) and no favorable or unfavorable ankylosis; this disability is not productive of any incapacitating episodes requiring bed rest prescribed by a physician or any neurological disorders other than the right lower extremity radiculopathy now being service-connected.

2.  The Veteran's service-connected lumbosacral intervertebral disc syndrome is productive of radiculopathy of the right lower extremity which is no more than mild in degree.

3.  The Veteran's service-connected limitation of flexion of the left thigh is characterized by pain, with flexion greater than 30 degrees (even after repetitive movement).

4.  The Veteran's service-connected limitation of extension of the left thigh is characterized by extension greater than 5 degrees (even after repetitive movement).

5.  The Veteran's service-connected impairment of the left thigh is not characterized by limitation of rotation such that the Veteran cannot toe-out more than 15 degrees, limitation of adduction such that the Veteran cannot cross legs, or abduction lost beyond 10 degrees (even after repetitive movement).


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbosacral intervertebral disc syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

2.  The criteria for a separate rating of 10 percent (but no more) for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).

3.  The criteria for a rating in excess of 10 percent for limitation of flexion of the left thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2013).

4.  The criteria for a compensable rating for limitation of extension of the left thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5251 (2013).

5.  The criteria for a compensable rating for impairment of the left thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran with pre-adjudication notice by letter dated in April 2008.  The notification complied with Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The notification also complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006), identifying the five elements of a service connection claim.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim (which encompasses all of the issues currently on appeal), and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

VA has obtained service, VA, and private treatment records, reviewed the Veteran's VBMS and Virtual VA files, assisted the Veteran in obtaining evidence, and afforded the Veteran pertinent VA examinations in January 2009 (for the lumbar spine and left hip), September 2012 (for the lumbar spine and left hip), and December 2013 (for the left hip).  While the Veteran failed to report to a pertinent VA examination in March 2014 (for the lumbar spine and neurological disorders), the Board finds that such examination was not necessary to establish or confirm entitlement to any benefit sought, as the Veteran has not alleged any worsening of his lumbar spine disability (and associated neurological disability of the right lower extremity) at any time since his September 2012 examination; therefore, the provisions of 38 C.F.R. § 3.655 need not be applied.

All of the relevant development requested by the Board's July 2013 remand was fully completed with regard to the issues being decided on appeal, and therefore the remand orders were fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the only development ordered on remand consisted of obtaining outstanding VA treatment records from two VA Medical Centers; as both facilities responded with all of the records in existence for the time periods requested, the Board notes that any further attempts to obtain additional records for those time periods would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, all known and available records relevant to the issues on appeal have been obtained and associated with the record, and the Veteran has not contended otherwise.

VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on his claim (which encompasses all of the issues currently on appeal) at this time.

Laws and Regulations

The present appeal involves the Veteran's claim (filed in April 2008) that the severity of his service-connected lumbosacral intervertebral disc syndrome, as well as the associated separately-rated disabilities of limitation of flexion of the left thigh, limitation of extension of the left thigh, and impairment of the left thigh, warrant higher disability ratings.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  A spinal segment is considered a group of minor joints.  38 C.F.R. § 4.45.

Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the issues being decided.


Increased Rating - Lumbar Spine Disability
(with Separate Rating for Neurological Disability of the Right Lower Extremity)

The Veteran's service-connected lumbosacral intervertebral disc syndrome has been rated by the RO under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5243, which direct that either a General Rating Formula for Diseases and Injuries of the Spine, or a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, is to be applied.

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, and the following ratings are applied.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).  All measured ranges of motion are to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (4).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the following ratings are applied.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks per year.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

A November 2007 private MRI of the Veteran's lumbar spine (based on an indication of "radiculitis right leg") revealed advanced neuroforaminal stenosis at L3-L4 and L4-L5, particularly right at L4-L5, and it was noted that "neural impingement here cannot be excluded."  This MRI also revealed spinal canal stenosis from L3-L4 through L5-S1.

VA treatment records throughout the period of the current claim document the Veteran's ongoing complaints of chronic low back pain (treated with medication and epidural injections), as well as radiating pain and numbness to the right lower extremity.

Upon fee-basis VA examination by QTC Medical Services in January 2009, the Veteran reported low back pain, as well as pain which traveled down his right leg and caused numbness in his right foot due to his spine disability.  Forward flexion of his thoracolumbar spine measured 90 degrees, with pain beginning at 90 degrees; after repetitive use, the joint function of the thoracolumbar spine was additionally limited by pain, but with no additional limitation in degree.  It was noted that there was no ankylosis of the lumbar spine.  The Veteran stated that his lumbar spine disability had not resulted in any incapacitation.  Neurological testing revealed a positive straight leg raise bilaterally; sensory numbness on the right lower side; and 1+ knee jerk and 1+ ankle jerk bilaterally.  Contemporaneous x-rays of the lumbar spine showed degenerative disc disease (L3-L4 and L4-L5) with bilateral laminectomies at the L4 level.

A May 2009 VA MRI of the Veteran's lumbar spine showed right paracentral disc protrusion which abutted the right L5 nerve root "possibly explaining the [Veteran's] right-sided pain."  A June 2009 VA neurology consultation revealed decreased sensation in the right lower extremity (on the right foot and lateral calf) and a positive straight leg raise bilaterally; it was noted that the treatment plan should consist of conservative management of a lumbar radiculopathy.  A July 2009 VA treatment record noted trunk forward flexion of fingertips to above knees; lateral bend decreased 50 percent; slightly decreased strength (4+/5) in the right lower extremity, and a positive straight leg raise on the right.

On his November 2009 VA Form 9, the Veteran asserted that the January 2009 examiner did not ask him to demonstrate his range of motion in his lumbosacral spine, nor did the examiner ask him to perform any repetitive testing.  The Veteran also asserted that his range of motion was indeed limited for the lumbar spine.

Upon fee-basis VA examination by QTC Medical Services in September 2012, the Veteran reported low back pain, as well as numbness in the right lower leg (near/around the ankle) and a "squeezing" pressure in the right leg.  Forward flexion of his thoracolumbar spine measured 70 degrees, with pain beginning at 55 degrees; after repetitive use, the joint function of the thoracolumbar spine was additionally limited by pain, but with no additional limitation in degree (in fact, forward flexion after repetitive testing increased to 75 degrees).  No ankylosis of the lumbar spine was noted.  No incapacitating episodes due to intervertebral disc syndrome were noted.  Neurological testing was normal bilaterally, and it was noted that he did not have radicular pain or any signs or symptoms due to radiculopathy.  Contemporaneous x-rays of the lumbar spine showed moderate to marked degenerative disc disease (L3-S1), status post laminectomy at L4-L5.

[As noted above, the Veteran failed to report to a pertinent VA examination in March 2014 for the lumbar spine and neurological disorders.  However, the Board finds that such examination was not necessary to establish or confirm entitlement to any benefit sought, as the Veteran has not alleged any worsening of his lumbar spine disability (and associated neurological disability of the right lower extremity) at any time since his September 2012 examination; therefore, the provisions of 38 C.F.R. § 3.655 need not be applied.]

After reviewing the evidence, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's lumbosacral intervertebral disc syndrome under applicable rating criteria.  The Veteran has reported his complaints, including pain in the lumbar spine.  However, under the General Rating Formula for Diseases and Injuries of the Spine (applicable to Diagnostic Code 5243), there must be evidence of forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable or unfavorable ankylosis of the entire thoracolumbar spine; or, unfavorable ankylosis of the entire spine, to warrant a rating in excess of 20 percent.  The medical evidence during the period of claim (including on VA examination) shows that the Veteran's service-connected lumbosacral intervertebral disc syndrome is characterized by forward flexion greater than 30 degrees (even after repetitive movement) and no favorable or unfavorable ankylosis.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, there must be evidence of incapacitating episodes having a total duration of at least four weeks to warrant a rating in excess of 20 percent.  The medical evidence during the period of claim (including on VA examination) shows that the Veteran's service-connected lumbosacral intervertebral disc syndrome is not productive of any incapacitating episodes requiring bed rest prescribed by a physician.

However, the Board finds that a separate rating of 10 percent is warranted for radiculopathy of the right lower extremity, in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (stating that any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code).  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis.  The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  An 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a , Diagnostic Code 8520.  The medical evidence during the period of claim (including on VA examination) shows that the Veteran's service-connected lumbosacral intervertebral disc syndrome is productive of radiculopathy of the right lower extremity which is no more than mild in degree.  (The Veteran's service-connected lumbosacral intervertebral disc syndrome is not shown to be productive of any other neurological disorders.  Despite the evidence showing a positive straight leg raise on the left, the evidence further shows that the Veteran has not complained of left lower extremity neurological symptomatology to medical providers, nor has he been diagnosed with any neurological disability of the left lower extremity.)

Also, staged ratings are not for application since the Veteran's lumbosacral intervertebral disc syndrome and radiculopathy of the right lower extremity are adequately contemplated by the existing 20 percent rating (for the lumbar spine) and the newly assigned 10 percent rating (for the right lower extremity radiculopathy) during the entire time period in question, for the reasons outlined above.

The Board recognizes the Veteran's contentions.  However, the Board is bound to apply regulatory rating criteria.  For reasons discussed above, the evidence is against a finding that the current impairment warrants a rating in excess of 20 percent (for the lumbar spine) and 10 percent (for the right lower extremity radiculopathy) under diagnostic criteria.  Should the severity of either disability increase in the future, the Veteran may always file a claim for an increased rating.

Increased Ratings - Left Thigh Disabilities

The Veteran's service-connected limitation of flexion of the left thigh, limitation of extension of the left thigh, and impairment of the left thigh have been rated by the RO under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5252, 5251, and 5253, respectively.

Under Diagnostic Code 5252, for limitation of flexion of the thigh, the following ratings are applied.  A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 20 degrees.  A maximum 40 percent rating is warranted for flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Under Diagnostic Code 5251, for limitation of extension of the thigh, a maximum 10 percent rating is warranted for extension limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.

Under Diagnostic Code 5253, for impairment of the thigh, the following ratings are applied to the affected leg.  A 10 percent rating is warranted for limitation of rotation, when the person cannot toe-out more than 15 degrees; or, for limitation of adduction, when the person cannot cross legs.  A maximum 20 percent rating is warranted for limitation of abduction, when motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Normal range of motion for the hip is from zero degrees of extension to 125 degrees of flexion and from zero degrees of adduction to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Pyramiding, or rating the same manifestation of a disability under different Diagnostic Codes, is prohibited.  38 C.F.R. § 4.14.  However, rating under more than one Diagnostic Code is warranted if there are separate and distinct manifestations.  The critical requirement is that none of the symptomatology is overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Upon fee-basis VA examination by QTC Medical Services in January 2009, the Veteran reported left hip pain which was constant.  Range of motion of his left hip measured 125 degrees of flexion; 30 degrees of extension; 25 degrees of adduction; 45 degrees of abduction; 60 degrees of external rotation; and 40 degrees of internal rotation.  No pain was noted for any of the movements, and after repetitive use, the joint function of the left hip was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Contemporaneous x-rays of the left hip were within normal limits.

On his November 2009 VA Form 9, the Veteran asserted that the January 2009 examiner did not ask him to demonstrate his range of motion in his left hip, nor did the examiner ask him to perform any repetitive testing.  The Veteran also asserted that his range of motion was indeed limited for the left hip.

Upon fee-basis VA examination by QTC Medical Services in September 2012, the Veteran reported left hip pain.  Range of motion of his left hip measured 110 degrees of flexion, with pain beginning at 110 degrees; 0 degrees of extension [however, because it was noted that there was no objective evidence of painful motion regarding extension, the Board will interpret this result to mean that extension was full for the left hip (i.e., greater than 5 degrees)]; 25 degrees of adduction, with pain beginning at 20 degrees; 45 degrees of abduction, with pain beginning at 45 degrees; 50 degrees of external rotation, with pain beginning at 45 degrees; and 40 degrees of internal rotation, with pain beginning at 30 degrees.  The examiner noted that rotation was not limited such that the Veteran could not toe-out more than 15 degrees; adduction was not limited such that the Veteran could not cross legs; and abduction was not lost beyond 10 degrees.  After repetitive use, the joint function of the left hip was additionally limited by pain, but with no additional limitation in degree.  Contemporaneous x-rays of the left hip revealed no arthritis or any other significant diagnostic test findings.  The Veteran reported that the functional impact of flare-ups consisted of an inability to walk for more than 10 minutes at a time, and difficulty climbing stairs or getting up or down.

Upon VA examination in December 2013, the Veteran reported left hip pain.  Range of motion of his left hip measured 125 or greater degrees of flexion; greater than 5 degrees of extension; 60 degrees of external rotation; and 10 degrees of internal rotation.  The examiner noted that rotation was not limited such that the Veteran could not toe-out more than 15 degrees; adduction was not limited such that the Veteran could not cross legs; and abduction was not lost beyond 10 degrees.  After repetitive use, the joint function of the left hip was additionally limited by pain, but with no additional limitation in degree.  While the Veteran did not have any flare-ups of left hip disability at the examination, he reported that the functional impact of such flare-ups consisted of trouble walking and pain.

The Veteran has not indicated at any time that his symptoms of left thigh disability have worsened since the time of his December 2013 VA examination.

After reviewing the evidence, the Board finds that a rating in excess of 10 percent for limitation of flexion of the left thigh is not warranted, nor is a compensable rating warranted for either limitation of extension of the left thigh or impairment of the left thigh, under applicable rating criteria.  The Veteran has reported his complaints, including pain in the left hip.  However, under Diagnostic Code 5252, there must be evidence of limitation of flexion of the thigh limited to at least 30 degrees to warrant a rating in excess of 10 percent; under Diagnostic Code 5251, there must be evidence of limitation of extension to 5 degrees or less to warrant a compensable rating; and under Diagnostic Code 5253, there must be evidence of limitation of rotation of the thigh such that the Veteran cannot toe-out more than 15 degrees, limitation of adduction such that the Veteran cannot cross legs, or abduction lost beyond 10 degrees, to warrant a compensable rating.  The medical evidence during the period of claim (including on VA examination) shows that the Veteran's service-connected limitation of flexion of the left thigh is characterized by flexion greater than 30 degrees (even after repetitive movement); his service-connected limitation of extension of the left thigh is characterized by extension greater than 5 degrees (even after repetitive movement); and his service-connected impairment of the left thigh is not characterized by limitation of rotation such that he cannot toe-out more than 15 degrees, limitation of adduction such that he cannot cross legs, or abduction lost beyond 10 degrees (even after repetitive movement).  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Turning to other applicable codes, the Board notes that with regard to examination findings for the left hip, there is no evidence of (1) ankylosis, (2) hip flail joint, or (3) impairment of femur, to warrant higher ratings under Diagnostic Codes 5250, 5254 or 5255, respectively.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255.

Also, staged ratings are not for application since the Veteran's disabilities pertaining to his left thigh are adequately contemplated by the existing 10 percent rating (for limitation of flexion) and the two 0 percent ratings (for limitation of extension and for impairment) during the entire time period in question, for the reasons outlined above.

The Board recognizes the Veteran's contentions.  However, the Board is bound to apply regulatory rating criteria.  For reasons discussed above, the evidence is against a finding that the current impairment warrants a rating in excess of 10 percent (for limitation of flexion of the left thigh) and 0 percent (for limitation of extension of the left thigh and for impairment of the left thigh) under diagnostic criteria.  Should the severity of any of these disabilities increase in the future, the Veteran may always file a claim for an increased rating.

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for lumbosacral intervertebral disc syndrome is not warranted.  Entitlement to a rating in excess of 10 percent for limitation of flexion of the left thigh is not warranted.  Entitlement to a compensable rating for limitation of extension of the left thigh is not warranted.  Entitlement to a compensable rating for impairment of the left thigh is not warranted.  To this extent, the appeal is denied.

Entitlement to a separate rating of 10 percent for radiculopathy of the right lower extremity is warranted.  To this extent, the appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


